EXHIBIT 10.1
 
Retention and Release Agreement
This Retention and Release Agreement (the “Agreement”) is entered into as of
August 6, 2015 between Thomas A. Williams (“Executive”) and HRG Group, Inc. (the
“Company” and together with the Executive, the “Parties”).

1. Recitals

(a)            Executive and the Company are parties to an employment agreement
dated as of February 24, 2012 (and amended as of February 11, 2014 as amended,
modified or supplemented, if applicable, the “Employment Agreement”);
(b)          The Parties have agreed that the Executive will remain employed
with the Company through January 1, 2016 and that the Executive’s employment
will terminate on January 1, 2016, unless terminated sooner pursuant to the
terms of this Agreement herein;
(c)          The Employment Agreement requires that Executive execute a release
as a condition to receiving severance payments and benefits; and
(d)            Executive and the Company desire to fully, finally and amicably
resolve and settle any and all issues between them, actual or potential, whether
or not relating to Executive’s employment with the Company and the termination
of such employment as set forth in this Agreement. Capitalized terms not
otherwise defined herein shall have the meaning ascribed to them in the
Employment Agreement.

2. Last Day of Employment.

(a)              Executive and the Company acknowledge and agree that the
Recitals set forth in Section 1 of this Agreement are accurate and that, unless
otherwise provided herein, Executive’s last day of employment will be the
earliest of (i) January 1, 2016 and (ii) any date mutually agreed by the Parties
in writing (such date, the “Designated Date”).
(b)              As of the Designated Date, Executive (i) will be relieved of
the duties and responsibilities of Executive’s position, and (ii) will have no
authority to and may not represent himself as an employee or agent of the
Company or its parent, subsidiaries and affiliates for any purpose unless and to
the extent specified in writing by an authorized officer of the Company.  From
and after the date hereof through the Designated Date (such period, the
“Retention Period”), and except as otherwise approved in writing by the
Company’s CEO, Executive shall continue to perform his duties and obligations to
the Company and its subsidiaries and affiliates and to perform such other duties
and obligations as reasonably requested by the Company, including (x) to the
extent requested by the Company to serve, or continue to serve, on the board of
the Company’s subsidiaries, affiliates and investees; and (y) prepare and
certify the Company’s financial statements, including any Form 10-Q and Form
10-K, and any amendments thereto, and other applicable documents and
certifications and filings for the Company and its subsidiaries (the
“Certifications”). 
 
1

--------------------------------------------------------------------------------

(c)              At any time requested by the Company’s CEO, the Executive shall
promptly resign from any titles and appointments Executive may hold with the
Company and its parent, subsidiaries and affiliates (and Executive agrees to
promptly execute any documents reasonably required to effectuate the foregoing).
(d)              On the Designated Date, Executive shall return any other
property of the Company and its subsidiaries and affiliates, and shall also
provide Executive’s iPad, iPhone and personal computer/tablet to the Company’s
IT department for removal of any information of the Company and its subsidiaries
and affiliates.

3. Payments to Executive.

(a)              Separation Payments.  Provided that Executive timely delivers
to the Company a signed original of this Agreement and does not revoke this
Agreement, within the time period described in Section 15 herein and the
Executive timely delivers the Second Release (as defined in Section 15 herein)
and does not revoke it by the Final Release Date (as defined in Section 15
herein), and subject to Executive’s compliance with the Noncompetition and
Nonsolicitation, Non-Disclosure of Confidential Information, Return of Property,
Intellectual Property Rights, Notification of Employment or Service Provider
Relationship and Non-Disparagement provisions of the Employment Agreement and
Section 10 of this Agreement (collectively, the “Post Employment Restrictive
Covenants”), and the Executive’s compliance with the terms of this Agreement,
the Company will pay and provide Executive, subject to the terms and conditions
of this Agreement, and Executive will accept, as and on behalf of Releasor (as
defined below) from the Company on behalf of each Releasee (as defined below),
the following cash payments, benefits and stock awards (the “Separation
Payments”) in consideration for Executive’s release of claims against the
Company and Releasees and Executive’s agreeing to the covenants and obligations
set forth in this Agreement:
(i)            cash severance pay in the gross amount of $500,000, payable in
accordance with the Company’s payroll practices, in substantially equal monthly
installments over a period of 12 months following the Designated Date, subject
to this Agreement becoming effective and irrevocable in accordance with the
terms herein;
(ii)            vesting on March 5, 2016 of unvested options to purchase 35,000
shares of Company stock that were awarded to Executive in respect of the Initial
Equity Grant;
(iii)            reimbursement for the cost of health insurance continuation
coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”), in excess of the cost of such benefits that active employees of the
Company are required to pay, for a period of 12 months (or until Executive
obtains individual or family coverage through another employer, if earlier) (the
“COBRA Period”), provided that Executive elects COBRA coverage and subject to
the conditions that: (A) Executive is responsible for immediately notifying the
Company if Executive obtains alternative insurance coverage, (B) Executive will
be responsible for the entire COBRA premium amount after the end of the COBRA
Period; (C) if Executive declines COBRA coverage,
 
2

--------------------------------------------------------------------------------

then the Company will not make any alternative payment to Executive in lieu of
paying for COBRA premiums, and (D) such COBRA reimbursement payments shall be
paid on an after tax basis as additional taxable compensation to the Executive;
(iv)            vesting of $2,108,000 and $1,018,000, which is 100% of the
unpaid deferred cash portion of Executive’s annual bonuses awarded for years
prior to the Designated Date, with payment thereof to be on the dates such
bonuses are paid to other senior executives of the Company (for the avoidance of
doubt, any such deferred cash shall remain subject to any reduction provisions
applicable to members of senior management with respect to their deferred
amounts from such prior years; provided that such deferral period shall not be
longer than four fiscal years after the date such deferred cash was first
granted);
(v)            continued vesting of 100% of the unvested options to purchase
shares of Company stock and the unvested shares of restricted stock of the
Company, that were awarded to Executive in respect of the annual bonuses for
years prior to the Designated Date and are listed below, such that such options
and restricted stock shall vest on the dates they would otherwise vest had the
Executive remained an employee of the Company in such amounts and on such dates
as follows: (A) 94,979 options vest on November 29, 2015; (B) 99,652 options
vest on November 29, 2016; (C) 43,914 options vest on November 29, 2017, (D)
226,305 restricted shares vest on November 29, 2015; (E) 238,816 restricted
shares vest on November 29, 2016 and (F) 99,980 restricted shares vest on
November 29, 2017; provided, that it is acknowledged and agreed that Executive
has elected to cause the Company to withhold or repurchase shares to the
statutory minimum tax withholding levels (which includes for Company restricted
stock taxation when employment ends) and subject to the Debt Limitations;
(vi)            a bonus for the Company’s 2015 fiscal year equal to $1,000,000,
payable entirely in cash, on or prior to November 30, 2015; provided that the
Company shall have filed its Annual Report on Form 10-K and the Executive shall
have signed all applicable related Certifications on or prior to such date; and
(vii)            if a Change in Control occurs after the Effective Date, then
Executive’s outstanding equity awards in the Company shall become fully vested
upon the later of the date of (x) such Change in Control or (y) Executive’s
termination of employment (other than a termination for Cause).
For the avoidance of doubt and notwithstanding anything in this Agreement to the
contrary, except as set forth in the last sentence of Section 11 hereof, (x) the
Separation Payments (or rights set forth in Section 3(a) above) contemplated to
be paid or provided by Section 3(a) above prior to January 1, 2016 shall not be
made (or become effective) prior to the Effective Date and (y) the Separation
Payments (or rights set forth in Section 3(a) above) contemplated to be paid or
provided by Section 3(a) above on or after January 1, 2016 shall not be made (or
become effective) prior to the Final Release Date; it being understood and
agreed the Executive (or his estate or administrator) shall be entitled to, and
the Company shall pay in accordance with the terms of Section 3(a) above, the
Separation Payments in the event of the Executive’s death following the
Effective Date.
 
3

--------------------------------------------------------------------------------

(b)              Forfeiture of Unvested Awards; No 2016 Annual Bonus.  Except as
otherwise explicitly stated in Section 3(a), as of the Designated Date, all of
Executive’s (i) unvested shares of restricted stock and unvested options to
purchase shares of the Company, and (ii) unvested or deferred cash compensation,
shall be forfeited and terminated; provided that, it is understood and agreed
that any equity issued to the Executive by any of the Company’s public parents,
subsidiaries or affiliates shall be governed by the governing documents between
the Executive and such parent, subsidiary or affiliate. The Company and
Executive agree that Executive shall not be entitled to receive an annual bonus
in respect of the Company’s 2016 fiscal year or thereafter.
(c)              Other Payments. Starting from the Effective Date and through
the Designated Date, the Executive shall be entitled to receive and the Company
shall pay Executive’s accrued but unpaid Base Salary, unused vacation time
accrued through the Designated Date, and unreimbursed business (including
FlexNet and the Company’s 401K plan) expenses (pursuant to the Employment
Agreement) incurred through the Designated Date.  Executive’s rights (i) to
receive benefits after the Designated Date from employee benefit plans in which
Executive was a participant while employed by the Company (other than any
severance plan, policy or arrangement) and (ii) to exercise stock options that
were awarded and vested prior to the Designated Date shall be governed by the
terms of the applicable Company plans and agreements (as amended by the terms of
the Employment Agreement).
(d)              Consideration.  Executive acknowledges and agrees that: (i) the
Separation Payments set forth above are adequate consideration for all of the
terms of this Agreement; (ii) the Separation Payments set forth above do not
include any benefit, monetary or otherwise, that was earned or accrued or to
which Executive was already entitled without signing this Agreement on the date
this Agreement was executed by Executive; and (iii) any monetary or other
benefits which, prior to the execution of this Agreement, Executive may have
earned or accrued or to which Executive may have been entitled (other than the
payments described in Section 3(c) above) have been paid, or such payments or
benefits are expressly described in this Agreement or have been released, waived
or settled by Releasor pursuant to this Agreement.
(e)              Repayment.  Executive acknowledges that notwithstanding any
provision of this Section 3 to the contrary, to the extent that any portion of
the Separation Payments is determined to be incentive compensation that is
required by applicable law or written Company policy adopted to implement the
requirements of such law (including Section 304 of the Sarbanes Oxley Act and
Section 954 of the Dodd Frank Act) to be subject to any required clawback,
forfeiture, recoupment or similar requirement, then such amount shall be subject
to any required clawback, forfeiture, recoupment or similar requirement.
(f)              Taxes.  The Executive shall be responsible for the payment of
any and all required federal, state, local and foreign taxes incurred, or to be
incurred, in connection with the amounts payable under this Agreement.
Notwithstanding any other provision of this Agreement to the contrary, the
Company may withhold from all amounts payable under this Agreement all federal,
state, local and foreign taxes that are required to be withheld pursuant to any
applicable laws and regulations.
 
4

--------------------------------------------------------------------------------

4. Release and Waiver of Claims by Executive

THIS SECTION PROVIDES A COMPLETE RELEASE AND WAIVER OF ALL EXISTING AND
POTENTIAL CLAIMS EXECUTIVE MAY HAVE AGAINST EVERY PERSON AND ENTITY INCLUDED
WITHIN THE DESCRIPTION BELOW OF “RELEASEE.” BEFORE EXECUTIVE SIGNS THIS RELEASE,
EXECUTIVE MUST READ THIS SECTION 4 CAREFULLY, AND MAKE SURE THAT EXECUTIVE
UNDERSTANDS IT FULLY.
(a)              In consideration of Executive’s receipt and acceptance of the
consideration contained in this Agreement from and/or on behalf of Releasees,
Executive, on Executive’s own behalf and on behalf of Executive’s heirs,
executors, administrators, successors and assigns, (collectively, “Releasor”)
hereby irrevocably, unconditionally and generally releases:
(i)            the Company;
(ii)            the Company’s parents, and direct and indirect affiliates,
subsidiaries, divisions, and other related entities (“Affiliates”);
(iii)            all entities managed by the Company and its Affiliates
(“Designated Entities”) (collectively, the Company, its Affiliates and
Designated Entities are referred to as the “HRG Entities”); and
(iv)            the current and former shareholders, directors, officers,
partners, members, agents, attorneys and employees, of the HRG Entities
(“Affiliated Persons”) (the persons described in Sections 4(a)(i) - (iv) are
collectively referred to as “Releasees”, and each, as “Releasee”);
from or in connection with, and Releasor hereby waives and/or settles, with
prejudice, any and all actions, causes of action, suits, debts, dues, sums of
money, accounts, controversies, agreements, promises, damages, judgments,
executions, or any liability, claims or demands, known or unknown and of any
nature whatsoever and which Releasor ever had, now has or hereafter can, shall
or may have as of the Effective Date of this Agreement, including arising
directly or indirectly pursuant to or out of any aspect of Executive’s
employment with the Company or any relationship with any other Releasee, the
payment or nonpayment of any compensation by any of the HRG Entities, the
performance of services for the Company or any Releasee or the termination of
such employment or services.
(b)              Specifically, without limitation, this release shall include
and apply to any rights and/or claims:
(i)            arising under any contract or employment arrangement between
Executive and the Company, express or implied, written or oral, including the
Employment Agreement and any bonus agreement;
 
5

--------------------------------------------------------------------------------

(ii)            for payment of any bonuses and other payments, except as
expressly set forth in Section 3(a) and Section 3(c) of this Agreement;
(iii)            for constructive termination, unfair dismissal and/or wrongful
dismissal or termination of employment;
(iv)            arising under any applicable federal, state, local or other
statutes, orders, laws, ordinances, regulations or the like, or case law, that
relate to employment or employment practices and/or, specifically, that prohibit
discrimination based upon age, race, religion, sex, national origin, pregnancy,
disability or any other unlawful bases, including the United States
Constitution, the Civil Rights Act of 1964, the Civil Rights Act of 1991, the
Civil Rights Acts of 1866 and 1871, the Americans with Disabilities Act of 1990,
the Age Discrimination in Employment Act, the Family Medical Leave Act of 1993,
the Pregnancy Discrimination Act of 1978, Executive Retirement Income Security
Act of 1990, the Workers Adjustment and Relocation Notice Act, the Equal Pay
Act, the Sarbanes Oxley Act, and the Dodd Frank Act, and any similar applicable
statutes, orders, laws, ordinances, regulations or the like, or case law, of the
State of New York or any state in which any Releasee is subject to jurisdiction,
and/or any political subdivision thereof, including the New York State Human
Rights Law (including its prohibitions of age discrimination), the New York City
Human Rights Law (including its prohibitions of age discrimination), the New
York Labor Law, and the New York Civil Rights Law; or based upon any other
federal, state or local statutes, orders, laws, ordinances, regulations or the
like, to the fullest extent permitted by such law;
(v)            for tortious or harassing conduct, infliction of mental distress,
interference with contract, fraud, libel or slander, or on any other common law
basis; and
(vi)            for damages, including punitive or compensatory damages, or for
attorneys’ fees, expenses, costs, wages, injunctive or equitable relief.
(c)              Notwithstanding any provision of the foregoing to the contrary,
Executive is not waiving or releasing:
(i)            any claims for indemnification pursuant to the Employment
Agreement, any indemnification agreement or any applicable law;
(ii)            any claims for vested benefits pursuant to the terms of the
employee benefit plans in which Executive was a participant before the
Designated Date;
(iii)            any claims with respect to stock options or restricted stock
that were awarded to Executive, and vested, on or before the Designated Date;
(iv)            any claims which arise after the Effective Date; and
(v)            any right under or claims to enforce  any provision of this
Agreement or the Employment Agreement to the extent applicable as described in
Section 7 of this Agreement.
 
6

--------------------------------------------------------------------------------

5. Release of Unknown Claims

Releasor expressly understands and acknowledges that it is possible that unknown
losses or claims exist or that present losses may have been underestimated in
amount or severity, and Releasor explicitly took that into account in
determining the amount of consideration to be paid for the giving of the
releases described in Section 4 of this Agreement, and a portion of said
consideration and the mutual covenants contained herein, having been bargained
for between the Parties with the knowledge of the possibility of such unknown
claims, were given in exchange for a full satisfaction and discharge of all such
claims.

6. Executive Acknowledgments

By executing this Agreement, Executive agrees and acknowledges that:
(a)              Executive understands all of the terms of this Agreement, and
such terms are fair and reasonable, and are not the result of any fraud, duress,
coercion, pressure or undue influence exercised by or on behalf of any Releasee;
(b)              Executive has been provided a reasonable period of time (e.g.,
at least twenty one (21) days) to review and consider signing this Agreement;
(c)              Executive has been informed that Executive has a period of
seven (7) calendar days after the date of delivery of a signed Agreement to the
Company (at 450 Park Avenue, 29th Floor, New York, NY 10022, Attention: Chief
Executive Officer and General Counsel) in which Executive may revoke this
Agreement (the “Revocation Period”), and that revocation must be made by
delivery of written notice of revocation to the Company at 450 Park Avenue, 29th
Floor, New York, NY 10022 Attention: Chief Executive Officer and General Counsel
prior to the end of the Revocation Period;
(d)              Executive has been directed by the Company to consult with an
attorney of Executive’s choice before signing this Agreement;
(e)              Executive is not relying on any representation or statement
made or contained outside of those set forth in this Agreement and Executive
expressly disclaims reliance on any such representation or statement; and
(f)              Executive has agreed to and entered into this Agreement and all
of the terms hereof, knowingly, freely and voluntarily.

7. Effect of This Agreement on the Employment Agreement

(a)              Executive and the Company acknowledge and agree that any
Noncompetition and Nonsolicitation, Nondisclosure of Confidential Information,
Return of Property, Intellectual Property Rights, Nondisparagement, Notification
of Employment or Service Provide Relationship, Remedies and Injunctive Relief,
Cooperation, Arbitration, Governing Law,
 
7

--------------------------------------------------------------------------------

Amendment; No Waiver; 409A, Indemnification, Severability, No Construction
Against Drafter, Notices, and Headings and References provisions of the
Employment Agreement shall survive following the Effective Date, and that all of
the other provisions of the Employment Agreement shall cease to be in effect as
of the Effective Date.
(b)              Executive and the Company further acknowledge and agree that if
there is any conflict between the provisions of the Employment Agreement and
similar provisions of this Agreement, then the provisions of this Agreement will
be controlling.

8. Covenant Not to Sue

Executive represents and warrants that Executive has not filed or commenced any
complaints, claims, actions or proceedings of any kind against any Releasee with
any federal, state or local court or any administrative, regulatory or
arbitration agency or body.  Executive agrees not to commence, maintain,
prosecute or participate as a party in any action or proceeding in any court or
arbitration forum against the Company or any other Releasee with respect to any
claim arising from any act, omission, transaction or occurrence up to and
including the Effective Date of the execution of this Agreement which is
released and waived by Section 4 of this Agreement.  Executive further agrees
not to instigate, encourage, assist or participate in any court action or
arbitration proceeding commenced by any other person (except a government agency
or as required by subpoena or court order) against the Company or any other
Releasee.  In the event any government agency seeks to obtain any relief on
behalf of Executive with regard to any claim released and waived by Section 4 of
this Agreement, Executive covenants not to accept, recover or receive any
monetary relief or award that may arise out of or in connection with any such
proceeding.

9. Company Non-Admission

This Agreement and the Separation Payments made under this Agreement are not
intended to be, shall not be construed as and are not an admission or concession
by any Releasee of any wrongdoing or illegal or actionable acts or omissions,
and each Releasee expressly denies that any of them engaged in any wrongdoing or
illegal or actionable acts or omissions.  Executive, as and on behalf of
Releasor, hereby represents and agrees that no written or oral statements,
suggestions or representations that any Releasee has made or implied regarding
any such admission or concession have been or shall be made directly or
indirectly by or on behalf of Executive.

10. Confidentiality and Non-Disclosure of Company Information

(a)              Executive hereby acknowledges that during Executive’s
employment Executive had access to, and may have acquired, proprietary, private
and/or otherwise confidential information (“Confidential Information,” as
defined and described in this Section).  Confidential Information shall mean all
non-public information, whether or not created or maintained in written or
electronic form, which constitutes, relates to or refers to, among other things
not enumerated:
 
8

--------------------------------------------------------------------------------

(i)            The Company and/or any other Releasee, and/or any aspect of any
Releasee’s business or activities, including their trade secrets; their business
and product development plans; their marketing strategies and plans; their
financial information; their investment performance and investment performance
data; their manner and method of conducting business; customers and potential
customers; and investors and prospective investors;
(ii)            any natural person or entity (“Person”) identified as a
potential investor in or customer of or who Executive knows to be a potential
investor in or customer of any of the HRG Entities;
(iii)            any Person with which any Releasee transacted business during
Executive’s employment;
(iv)            any non-public information obtained from any Person other than a
Releasee which is protected and/or governed by a confidentiality agreement or
other understanding that the information be treated as confidential;
(v)            any information or documents provided or produced in any
litigation involving any Releasee, or that are protected and/or governed by a
confidentiality agreement or stipulation;
(vi)            any information protected and/or governed by the attorney-client
privilege, work product immunity or any similar privilege or immunity; and
(vii)            any personal information, including any information involving
the personal lives or habits, of any Releasee who is a natural person or any
immediate relative of any Releasee who is a natural person;
provided that all of the foregoing are illustrative, and Confidential
Information shall not be limited to those illustrations; and provided further
that “Confidential Information” shall not include information or data that is or
becomes available to public other than as a result of an act or omission by the
Executive in breach of this Agreement.
(b)              Executive and/or any Releasor agree not to use any Confidential
Information or Confidential Materials, in any manner, directly or indirectly,
and agree not to disclose, orally or in writing or by any other means, directly
or indirectly, to any person (other than to Executive’s attorney and accountant,
each of whom shall be directed by Executive not to disclose such information),
any Confidential Information or Confidential Materials, including the
information described in Sections 10(a)(i)-(vii), and further agree not to
disclose to any other person:
(i)            information concerning any aspect of Executive’s employment with
the Company or relationship with any other Releasee, the payment or nonpayment
of any wages or compensation, the performance of services for the Company or any
Releasee, or the termination of such employment or services;
 
9

--------------------------------------------------------------------------------

(ii)            any facts, claims or assertions relating or referring to any
conduct or practices by or on behalf of any Releasee; and
(iii)            any facts, claims or assertions relating or referring to any
experiences of Executive or treatment Executive received by or on behalf of any
Releasee during Executive’s employment through the date of this Agreement, which
experiences or treatment could have provided a factual or legal basis for any
claim of any kind in any action or proceeding before any court or administrative
or arbitral body;
(c)              Notwithstanding the foregoing,
(i)            the provisions of this Section 10 do not apply to Executive’s
truthful testimony in court or an administrative or arbitration tribunal, and do
not restrict Executive in providing information in response to a subpoena or
court order, provided, however, that this clause (i) does not waive any
attorney-client privilege or work product immunity with respect to any
communication between Executive and the Company and/or its employees and agents
that is subject to such privilege or immunity;
(ii)            in response to any inquiry concerning any of the foregoing or
otherwise, Executive may describe the positions and salaries Executive held, the
job duties and functions Executive performed, and the dates of commencement and
termination of Executive’s employment; and
(d)              In the event that Executive and/or any Releasor receives a
subpoena or any other written or oral request for any Confidential Information,
Confidential Materials or any other information concerning any Releasee,
including such information governed by Section 10 of this Agreement, Executive
shall, to the extent permissible by law, within two (2) business days of the
service or receipt of such subpoena or other request:
(i)            notify the Company in writing, by email to the Company’s Chief
Executive Officer with a copy to the General Counsel of the Company; and
(ii)            provide a copy of such subpoena or other request, if in writing,
and/or disclose the nature of the request for information, if oral, to the
Company’s Chief Executive Officer and a copy of any such document to the General
Counsel of the Company.
(e)              Executive acknowledges that this Section 10 constitutes a
material term in this Agreement, without which the Company would not enter into
this Agreement.

11. Company Remedies

The covenants, representations and acknowledgments made by Releasor in this
Agreement shall survive the execution of this Agreement and the delivery of the
Separation Payments to be made hereunder.  In the event that an independent
arbitrator appointed pursuant to the Arbitration provision of the Employment
Agreement (the “Arbitrator”) finds that Executive has committed or commits a
breach of any term, condition or covenant in this Agreement (except for any
breach of Section 2(c) of this Agreement, which shall be determined
 
10

--------------------------------------------------------------------------------

by the Company and shall not require a decision from the Arbitator), including
Section 10 or any of the Post Employment Restrictive Covenant provisions of the
Employment Agreement, Releasees shall be excused and released from any
obligation to make the Separation Payments contemplated by this Agreement and
any installment thereof; Releasor may, in the Arbitrator’s discretion, be
obligated to return to the Company any such payment that has been paid pursuant
to Section 3(a); and Releasor may, in the Arbitrator’s discretion, also be
liable for any damages suffered or incurred by any Releasee by reason of such
misstatement or breach.  Notwithstanding anything to the contrary in this
Section 11, under no circumstances will the Company be excused from paying, nor
shall Executive be obligated to return, an amount of $5,000 of the total
consideration paid to Executive under Section 3(a) of this Agreement.

12. Entire Agreement; Severability

This Agreement, the Employment Agreement (to the extent applicable as described
in Section 7 of this Agreement) and equity grant documents between the Executive
and the Company, together constitute the sole and complete understanding and
agreement between the Parties with respect to the matters set forth herein, and
there are no other agreements or understandings, whether written or oral and
whether made contemporaneously or otherwise.  If any provision of this Agreement
is determined to be void, voidable or unenforceable, it shall have no effect on
the remainder of this Agreement, which shall remain in full force and effect.

13. Arbitration, Choice of Law and Venue

Any dispute arising under this Agreement shall be subject to arbitration
pursuant to the Arbitration provision of the Employment Agreement. This
Agreement shall in all respects be subject to, governed by and enforced and
construed pursuant to and in accordance with the laws of the State of New York,
without regard to and excluding the choice of law rules of any applicable
jurisdiction, except that any arbitration proceeding pursuant to the Arbitration
provision of the Employment Agreement shall be governed by the Federal
Arbitration Act (“FAA”) to the extent it is applicable and by New York law to
the extent that the FAA is not applicable.  Furthermore, with respect to any
controversy, claim or dispute between Executive and any Releasee that is not
subject to arbitration and with respect to any proceeding in aid of or in
connection with arbitration or to enforce, modify or vacate an arbitration
award, Executive agrees and consents to submit to personal jurisdiction in the
State of New York in any state or federal court of competent subject matter
jurisdiction situated in New York County, New York.  In addition, Executive
waives any right to challenge in another court any judgment entered by such New
York County court or to assert that any action instituted by the Company in any
such court is in the improper venue or should be transferred to a more
convenient forum.  Further, Executive and the Company waive any right Executive
or it may otherwise have to a trial by jury in any action to enforce the terms,
or for breach, of this Agreement.

14. Amendment; Other Terms; No Waiver; Section 409A

(a)              No provisions of this Agreement may be amended, modified,
waived or discharged except by a written document signed by Executive and a duly
authorized officer of the Company (other than Executive).
 
11

--------------------------------------------------------------------------------

(b)              The failure of a party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.  No failure
or delay by either party in exercising any right or power hereunder will operate
as a waiver thereof, nor will any single or partial exercise of any such right
or power, or any abandonment of any steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.
(c)              The language used in this Agreement shall be deemed to be the
language chosen by the parties hereto to express their mutual intent, and the
parties intend that no rule of strict construction will be applied against any
party.  Wherever the words “include,” “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without limiting
the foregoing in any respect.” The words “hereof,” “herein” and “hereunder” and
words of similar import referring to this Agreement refer to this Agreement as a
whole and not to any particular provision of this Agreement. Any reference to
any rule, law, statute or regulation shall mean such rule, law, statute or
regulation as amended, modified or supplemented from time to time.
(d)              This Agreement may be executed in any number of counterparts
and all such counterparts taken together shall be deemed to constitute one and
the same instrument.
(e)              The captions and underscoring in this Agreement are for
convenience of reference only and have no legal effect and do not define or
limit the provisions hereof.
(f)           Notwithstanding anything herein to the contrary, (x) with respect
to options to purchase shares of Company stock that have vested as of the date
hereof, Executive shall be permitted to exercise such options at any time
starting from date hereof until 180th day after the Final Release Date, but if
such exercise period would expire at a time when trading in the shares of common
stock is prohibited by the Company’s insider trading policy (or Company-imposed
“blackout period”), such exercise period shall be automatically extended until
the 30th day following the expiration of such prohibition; (y) with respect to
options to purchase shares of Company stock that will vest after the date hereof
and prior to the Final Release Date, Executive shall be permitted to exercise
such options at any time starting from the date of vesting until the 180th day
after the Final Release Date, but if such exercise period would expire at a time
when trading in the shares of common stock is prohibited by the Company’s
insider trading policy (or Company-imposed “blackout period”), such exercise
period shall be automatically extended until the 30th day following the
expiration of such prohibition; and (z) with respect to options to purchase
shares of Company stock that vest on or after the Final Release Date, Executive
shall be permitted to exercise such options at any time starting from the date
such options vest until the 180th day following the date such options vest, but
if such exercise period would expire at a time when trading in the shares of
common stock is prohibited by the Company’s insider trading policy (or
Company-imposed “blackout period”), such exercise period shall be automatically
extended until the 30th day following the expiration of such prohibition;
provided that in none of the foregoing clauses (x), (y) or (z) shall such
exercise period be longer than the 10th anniversary of the date of grant of such
option (or such earlier date as provided under Sections 12 or 13 of the
Harbinger Group Inc. 2011 Omnibus Equity Award Plan, as amended).
(g)              Notwithstanding anything in this agreement to the contrary, it
is acknowledged and agreed that (x) the Executive may be terminated prior to the
Designated Date if he materially breaches the terms of this Agreement or has
committed an act that constitutes Cause under the Employment Agreement and if
the Executive is terminated pursuant to this sentence the date of such
termination shall be the Designated Date; and (y) during the Retention Period,
the Company may hire a new Chief Financial Officer, remove the Executive’s
“Chief Financial Officer” title, transition away all or a portion of the
Executive’s authority, duties and responsibilities and otherwise comply with
this Agreement, and none of the foregoing shall constitute “Good Reason” under
the Employment Agreement; provided that during the Retention Period the
Executive shall assist the new Chief Financial Officer and the Company with any
 
12

--------------------------------------------------------------------------------

reasonable transition requests.  For the avoidance of doubt, if the Executive
voluntarily terminates his employment or the Executive is terminated for Cause,
then Executive shall not receive any Separation Payments or any severance or
separation pay pursuant to the Employment Agreement.
(h)              It is the intention of the Company and Executive that this
Agreement comply with the requirements of Section 409A, and this Agreement will
be interpreted in a manner intended to comply with or be exempt from Section
409A.  The Company and Executive agree to negotiate in good faith to make
amendments to this Agreement as the Parties mutually agree are necessary or
desirable to avoid the imposition of taxes or penalties under Section 409A.
Notwithstanding the foregoing, Executive shall be solely responsible and liable
for the satisfaction of all taxes and penalties that may be imposed on or for
the account of Executive in connection with this Agreement (including any taxes
and penalties under Section 409A), and neither the Company nor any Affiliate
shall have any obligation to indemnify or otherwise hold Executive (or any
beneficiary) harmless from any or all of such taxes or penalties.
(i)              Notwithstanding anything in this Agreement to the contrary, in
the event that Executive is deemed to be a “specified employee” within the
meaning of Section 409A(a)(2)(B)(i), no payments hereunder that are “deferred
compensation” subject to Section 409A shall be made to Executive prior to the
date that is six (6) months after the date of  Executive’s “separation from
service” (as defined in Section 409A) or, if earlier, Executive’s date of
death.  Following any applicable six (6) month delay, all such delayed payments
will be paid in a single lump sum on the earliest permissible payment date.  For
purposes of Section 409A, each of the payments that may be made under this
Agreement is designated as a separate payment.
(j)              For purposes of this Agreement, with respect to payments of any
amounts that are considered to be “deferred compensation” subject to Section
409A, references to “termination of employment” (and substantially similar
phrases) shall be interpreted and applied in a manner that is consistent with
the requirements of Section 409A relating to “separation from service”.
(k)              Executive acknowledges that the Company has advised Executive
to consult with an attorney regarding this Agreement, and how Section 409A
applies to the Separation Payments.

15. Effective Date; Second Release.

Executive shall deliver the executed copy of this Agreement within twenty one
(21) days following the date hereof to HRG Group, Inc., 450 Park Avenue, 29th
Floor, New York, NY 10022, Attention: Chief Executive Officer and General
Counsel.  This Agreement will become final and binding upon expiration of the
seven (7) day Revocation Period described in Section 6(c) without timely
revocation by Executive (the “Effective Date”).  On the Designated Date, as a
further condition to receipt of the Separation Payments, Executive shall further
deliver a second release and waiver of claims, which shall include substantially
identical provisions to the provisions of Sections 4, 5, 6 and 8 hereof (except
that the release of claims shall be through and as of the Designated Date and
shall become final and binding upon the expiration of the seven day revocation
period after the Designated Date, such date, the “Final Release Date”), to
 
13

--------------------------------------------------------------------------------

HRG Group, Inc., 450 Park Avenue, 29th Floor, New York, NY 10022, Attention:
Chief Executive Officer and General Counsel. For the avoidance of doubt, if
Executive does not deliver the second release and waiver of claims by the Final
Release Date or revokes such release and waiver of claims by the Final Release
Date, then no Separation Payments shall be made to Executive and if any such
payments are made or provided, Executive shall promptly repay such amount to the
Company.
[Remainder of Page Intentionally Left Blank]
 
 
 
 
 
 
 
14

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, and intending to be legally bound hereby, the Parties have
hereunto set their hands.

 
 
    /s/ Thomas A. Williams  
 
    August 6, 2015     Date          

 
HRG Group, Inc. 
         
/s/ Omar M. Asali
  Name:  Omar M. Asali   Title:  President and Chief Executive Officer        
August 6, 2015 Date 

 
 
 

--------------------------------------------------------------------------------